1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     TIMOTHY ZINDEL, #158377
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
5    timothy_zindel@fd.org

6    Attorney for Defendant
     ZACHARY BURTON LANE
7
8                   IN THE UNITED STATES DISTRICT COURT

9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,    )   Case No. 2:19-CR-00191 JAM
                                  )
12        Plaintiff,              )
                                  )   STIPULATION AND ORDER
13                v.              )   CONTINUING STATUS CONFERENCE
                                  )   AND EXCLUDING TIME
14   ZACHARY BURTON LANE,         )
                                  )
15        Defendant.              )   Date:    December 10, 2019
                                  )   Time:    9:15 a.m.
16                                )   Judge:   Hon. John A. Mendez

17
18        It is hereby stipulated and agreed between plaintiff,
19   United States of America, and defendant, Zachary Burton Lane,
20   that the status conference scheduled for December 10, 2019, may
21   be continued to February 4, 2020, at 9:15 a.m.
22        The parties are reviewing documents relevant to Mr. Lane’s
23   prior record and both parties continue to investigate issues
24   bearing on resolution.   The parties therefore agree that the
25   status conference should be continued to February 4, 2020, and
26   ask the Court to order time excluded under the Speedy Trial Act
27   through that date in order to afford necessary time for
28   effective preparation.   The parties agree that the interests of

                                      -1-
1    justice to be served by a continuance outweigh the best

2    interests of Mr. Lane and the public in a speedy trial, and ask

3    the Court to order time excluded through February 4, 2020,

4    pursuant to 18 U.S.C. § 3161(h)(7)(A) and (b)(iv).

5                                   Respectfully Submitted,

6                                   HEATHER E. WILLIAMS
                                    Federal Defender
7
8    Dated:   December 5, 2019      /s/ T. Zindel__________________
                                    TIMOTHY ZINDEL
9                                   Assistant Federal Defender
                                    Attorney for ZACHARY BURTON LANE
10
11                                  McGREGOR SCOTT
                                    United States Attorney
12
13   Dated:   December 5, 2019      /s/ T. Zindel for P. Hemesath
                                    PAUL HEMESATH
14                                  Assistant U.S. Attorney

15
16                                O R D E R

17        The status conference is continued to February 4, 2020, at

18   9:15 a.m.   The Court finds that the ends of justice served by

19   granting a continuance outweigh the best interests of the public

20   and the defendant in a speedy trial for the reasons stated

21   above.   Time is therefore excluded from the date of this order

22   through February 4, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A)

23   and (B)(iv).

24        IT IS SO ORDERED.
25
26   Dated:   December 6, 2019      /s/ John A. Mendez________________
                                    HON. JOHN A. MENDEZ
27                                  United States District Court Judge
28

                                     -2-
